Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 are currently pending. 
Please note that Claim 2 recites a “diet identification search tool,” but claim 1 only recites a diet identification tool. The Examiner believes this to be a typographical error and is thus objected to. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-16 are rejected as signals per se. Paragraph 157 discloses that the computer usable medium may include a propagated data signal. The claim should be amended to state a non-transitory computer usable medium. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott US 20170128007 in view of Geisner 20130085345.
As per claim 1, Abbott discloses a system implemented in hardware (analyte monitoring system 100 includes a reader device 120 that includes processing hardware 206; figure 2A; paragraphs [0048], (0051)) comprising:  
a computer infrastructure operable to implement: 
a diet identification tool configured to identify qualities of a diet of a user (collection of information about analyte levels of certain individuals and information about meals those individuals consume, for identifying and making adjustments to the diet regimens of those individuals; each meal can be associated with a unique identifying code; paragraphs [0002], (0010), (01111)) on a graphical user interface based on images input by the user (graphical user interface display screens 122 are used in connection with the analyte monitoring system 100;

a diet optimization tool configured to allow the user to select a different diet (a user motivated to improve his or her health by diet adjustments, by showing which meals or aspects of the meals are causing the most impact on analyte levels by an analyte monitoring system; paragraphs (0010], (0011 ]); 
and a calculation tool configured to calculate personalized nutrient levels (calculating the glucose response magnitude of a user from the start of a meal and ending upon or after a fixed time, the start of the next meal, or when the glucose trace falls below the value of the start of the meal; paragraph [00711). 
However, Abbott does not disclose:
composite images selectable by the user: a composite image tool, wherein the composite image tool is populated with a library of composite images, wherein each composite image depicts a unique inventory of proportions of foods, ingredients, dishes and meals representative of a particular diet quality level X of a particular diet type N for a period of time, and wherein the library of composite images is accessed using the diet identification tool on the graphical user interface, and at least one of:
1) an environmental sustainability tool to identify an environmental quality of the diet of the user based on composite images selected by the user; 
2) a diet optimization tool configured to allow the user to select a different diet type N and/or diet quality level X using the composite image tool and the diet identification tool; 
 calculation tool configured to calculate personalized nutrient levels and personalized environmental impacts of the user based on inputted information of the user, wherein the graphical user interface is configured to allow the input of the information and to display the calculated personalized nutrient levels to the user; 
4) a coaching tool populated with a plurality of coaching tips comprising discrete steps and changes to allow the user to move from one N diet type to a different N diet type and/or from one level of diet quality X to a different level of diet quality X, wherein the graphical user interface is configured to display the coaching tips to the user; 
5) a diet tracking tool, wherein the diet tracking tool allows the user to change or update their diet type N, change or update their level of diet quality X, and compare changes in level of diet type N and level of diet quality X over time; and wherein the graphical user interface is configured to display the changes; and 
6) a navigation tool populated with discrete steps to move the user stepwise from one level of diet quality X of one N diet type to a different N diet type and/or from one level
of diet quality X to a different level of diet quality X, wherein the graphical user interface is configured to display a navigation route to the user. 
However, Geisner discloses a diet identification tool configured to identify qualities of a diet of a user (a method for keeping a food profile updated with respect to food restrictions; figure BA; paragraph (01781) on a graphical user interface (the user will use a keyboard of a computer, laptop, PDA, etc. to manually enter allergies, diets, etc. into the user's food profile; figure BA; paragraph (0181)) based on composite images selectable by the user (a composite image 1800 is based on the menu 1510 with the addition of augmented reality images 1802, 1804 and 1806 which highlight recommended menu selections; figure 18A; paragraph [02631); a 
1) an environmental sustainability tool to identify an environmental quality of the diet of the user based on composite images selected by the user; 
2) a diet optimization tool configured to allow the user to select a different diet type N and/or diet quality level X using the composite image tool and the diet identification tool (users can make menu selections of foods that meet the preferences/restrictions of all associated users; figures 8A, BF, 12C, 18A; paragraphs (0182]. (0233], (0263]); 
3) a calculation tool configured to calculate personalized nutrient levels and personalized environmental impacts of the user based on inputted information of the user, wherein the graphical user interface is configured to allow the input of the information and to display the calculated personalized nutrient levels to the user; 
4) a coaching tool populated with a plurality of coaching tips comprising discrete steps and changes to allow the user to move from one N diet type to a different N diet type
and/or from one level of diet quality X to a different level of diet quality X, wherein the graphical user interface is configured to display the coaching tips to the user; 
5) a diet tracking tool, wherein the diet tracking tool allows the user to change or update their diet type N, change or update their level of diet quality X, and compare changes in level of N and level of diet quality X over time; and wherein the graphical user interface is configured to display the changes; and 
6) a navigation tool populated with discrete steps to move the user stepwise from one level of diet quality X of one N diet type to a different N diet type and/or from one level of diet quality X to a different level of diet quality X, wherein the graphical user interface is configured to display a navigation route to the user, as taught by Geisner, in order to provide an augmented reality system that highlights recommended and non-recommended menu selections (Geisner, paragraphs (0002], (0003]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott US 20170128007 in view of Geisner 20130085345 in view of Anderson 20120190386.
As per claim 2, Abbott, in view of Geisner, discloses the system according to claim 1. Abbott further discloses comprising a computer infrastructure operable to implement the diet identification tool (collection of information about analyte levels of certain individuals and information about meals those individuals consume, for identifying and making adjustments to the diet regimens of those individuals; each meal can be associated with a unique identifying code; paragraphs (0002], [0010), [0111]), diet optimization tool (a user motivated to improve his or her health by showing which meals or aspects of the meals are causing the most impact on analyte levels by an analyte monitoring system; paragraphs (0010), (0011 ]), calculation tool (calculating the glucose response magnitude of a user from the start of a meal and ending upon or after a fixed time; paragraph (0071 ]), and diet tracking tool (meal monitor software; paragraph (0087]), but does not disclose a composite image tool, environmental sustainability tool, coaching tool, and navigation tool. Geisner discloses a composite image tool (composite image 900 of a food storage location with an augmented reality image 654 highlighting a food item 652 in a recipe, and augmented reality images 901 and 902 providing information on and blocking, respectively, a restricted food item 668; figure 98; paragraphs (0039], [0202]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the system of Abbott to provide a composite image tool, as taught by Geisner, in order to provide an augmented reality system that highlights recommended and non-recommended menu selections (Geisner, paragraphs (0002), (0003]). 
Anderson discloses an environmental sustainability tool (environmental sensor network data can be used to help researchers understand how environments and people are linked, in order to monitor and protect natural resources, predict and adapt to environmental changes, and provide for sustainable development; paragraph (0204]), coaching tool (employee training; paragraph (1304]), and navigation tool (Gotz Dotz can establish location information via GPS and other means such as triangulation; paragraph (1766]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the system of Abbott to provide an environmental sustainability tool, coaching tool, and navigation tool, as taught by Anderson, in order to provide the Abbott system with a means for reducing environmental impact of diet changes by training users and tracking their movements.
Allowable Subject Matter
Claims 3-16 are distinguishable over the prior art of record. Please see ISR from 11/18/2019.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602.  The examiner can normally be reached on M-F 9-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obejd can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3687